Per Curiam.
This appeal is taken from a judgment of conviction for the crime of cattle stealing. Judgment was entered on the 17th day of February, 1906. Notice of appeal was served and-filed on March 20, 1906. No statement of facts has ever been served or filed, but long after the time had expired for filing a statement of facts, an effort was made to obtain an order extending the time for filing such statement, but the order was denied.
The only errors assigned are directed to the instructions which w'ere given by the court to the jury upon the trial. The transcript contains what purports to be instructions given upon the trial. But it does not appear that these were the only instructions given by the court, or that' any exceptions were taken to any of them. Under such circumstances, we cannot consider the questions presented. The appeal must, therefore, be dismissed.